Dangerous toys manufactured in China (debate)
The next item is the Commission statement on dangerous toys manufactured in China.
Two Commissioners will speak.
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen. Toys are not like any other product. They are designed for the most vulnerable consumer group of all and it is therefore perfectly clear that we must have the highest standards for toys where children's safety is concerned. A whole range of very grave issues have rightly been raised here in connection with the latest recall campaigns of an American manufacturer, which has recalled faulty products from the market at its own initiative.
First of all I would like to say that both cases concerned here involve products not licensed under European law for the European market. Toys with lead paint have, of course, been banned in Europe for a long time, unlike in the United States of America. Toys with magnetic parts or other dangerous parts which could become loose have also been banned, of course, for a long time in Europe. What we have here, therefore, is not a problem of applicable law (although I will be coming to applicable law, an area in which something has to be changed, later), but it is a problem of the implementation and observance of the applicable law.
Products we deal with every day cannot be one hundred per cent safe. The best legislator in the world cannot guarantee that no defects will occur in production. The best legislator in the world cannot guarantee that supply chains now organised on a global basis will not encounter a problem at any point. Nor can the best legislator in the world prevent trade with criminal or fraudulent intent.
I would remind you of the case in which three people died in Greece after using a faulty steam iron. This iron not only had the European CE marking, but also a specific German safety symbol. Nevertheless the appliance was not safe, probably because it was counterfeit. No legislator in the world can do anything to stop this. That is the responsibility of the manufacturer and it is the responsibility of those who have to ensure that manufacturers comply with the existing rules. These are the market surveillance authorities of the Member States. There is no European market surveillance system. This comes under the sole responsibility of the Member States.
I would like to point out to you that we are in fact having to deal with a problem here that is very closely connected with economic globalisation. Today this means we have to deal with worldwide supply chains. We have to deal with companies operating under pressure of costs, meaning that they are constantly putting their suppliers under pressure of costs, thereby contributing to prices constantly being reduced. There is a very great risk that this will come at the expense of safety at some point.
This is the reason why we are constantly saying that the more international and more extensive the supply chain becomes, the greater the responsibility of companies to ensure that the existing regulations are observed at each individual stage of the supply chain. This was not the case, for example, in the case of lead paint on toys produced by the American manufacturer. A Chinese supplier supplied a paint here which it should not have supplied. These is the truth of the case.
Corporate responsibility is foremost. Companies are responsible for their product complying with the current European rules. Then comes the responsibility of the Member States. They have to ensure that market surveillance works. And then it is up to us as European legislators. We have to ensure that our legislation is kept up-to-date and possible risks are identified in good time and incorporated into the legislation.
This is why the Commission began a thorough review of the existing Toy Safety Directive more than two years ago. The Toy Safety Directive is one of the oldest directives resulting from the 'new approach'. It is clear that the toy market has changed dramatically in the last 20 years and this new directive will therefore pick up on a whole range of recently recognised risks and hazards and will ensure, with very strict rules - on the use of chemical substances in toys, for instance - that dangers are avoided. The directive will be brought before the legislator by the end of this year.
At the beginning of this year, we had already put before you an entire package of measures for strengthening market surveillance for improving protection of the CE marking. Let me say something about the CE marking at this point. The CE marking means that the manufacturer (whether a European manufacturer or a manufacturer outside Europe wanting to sell in Europe) provides an absolute guarantee that its product is fully compliant with the rules in force in Europe. The manufacturer guarantees this with the CE marking. That is what the CE marking means.
In a whole range of cases, the manufacturer is not allowed to use the CE symbol on the basis of a self-declaration and his own proof, but must be certified by a third body, namely whenever there may be a risk to users due to the product not working properly. Certification by a third body is now mandatory in all such cases. The way these bodies, which we call Conformity Assessment Bodies, operate can be significantly improved. We have put forward the appropriate proposals and they are available to you as the European legislator.
In relation to toys, a decision now has to be made about a very difficult issue for the Commission and for you as legislator: do we want to move to having each individual toy coming onto the market certified by a third body or do we want to leave it that the manufacturers provide the guarantee by using the CE marking and therefore also assume liability - to which I must also add that the manufacturers have to be able to prove at any time and with full documentation, according to the rules in force today, that they have been using the CE marking lawfully? Or do we perhaps want to take a third way by defining certain types of toy in the new Toy Safety Directive, where we stipulate certification by a third body?
I do not want to hide the fact that I have great sympathy for this latter solution. I would like to give you an example: what do we do with all the toys containing chips? When children put them in their mouths, chips are a dangerous item. There must therefore be a guarantee that these toy parts can under no circumstances pose a threat to children. If we do not want to take Game Boys away from children - I do not believe that anyone intends to do this - the only possibility would then be to make certification by a third body mandatory at this point. The Commission's ideas are along these lines and I also expect to get some impression from this debate of Parliament's thinking on this issue.
The final point I would like to mention is a request to manufacturers and consumer organisations. Manufacturers need to be aware of the fact that the pressure of costs, as great as it still is, does not absolve them of the responsibility for a full inspection of every individual part of their production process and their supply chain. The more international production and supply chains become, the greater the responsibility of companies active on the market.
Furthermore, consumer organisations would accomplish a great feat if they were to create an awareness that cheap is not always the same as good. This is not just a question of safety, but also one of quality, because how often have you seen - even with toys the child opens under the Christmas tree - how a child plays with it just once before it is broken. It might have been cheap, but it was not good! Cheap does not always mean good, nor does cheap always mean safe. This means the consumer needs to be aware that the price of a product has a direct bearing on the quality and safety of a product. In relation to the low-price ideology, which is spreading in at least some Member States, this is a subject that gives me increasing cause for concern.
I can say in conclusion that European law today is in any case better than what we see in other parts of the world, that it can be improved and is being improved and that wherever toys are involved, the strictest standards of all are being applied and must be applied.
Member of the Commission. - Madam President, it is really an honour and pleasure for me to stand here with Vice-President Verheugen to address Parliament on the critical issue of dangerous products and product safety. The Commission is united, as you see, in tackling this issue and happy to give you its position from two complementary points of view.
Our open society and our open economy offer citizens choices that were unaffordable and/or unimaginable only a generation ago. This is major progress, but it comes with a challenge, as we have seen in recent months. I refer, of course, to concerns about the safety of products and, in particular, children's toys. Citizens need to know that their safety is underpinned by sound rules, efficient and vigorous authorities and responsible business.
I will start this brief exposé with a few words about law and its enforcement, because it is crucial. I believe that the current regulatory framework for consumer product safety in the EU is fundamentally sound and will be reinforced by the pending Commission proposal on the New Approach Directives. I refer in particular to the General Product Safety Directive with its RAPEX system referring to a fundamentally sound framework. We already have the legal framework to deal with dangerous products made in China or anywhere else. The challenge of ensuring an internal market of safe goods lies primarily in the effective enforcement of the present legal framework, and, if we read the directive again carefully, this enforcement power belongs to the Member States. The Member States' market surveillance authorities and customs controls have a duty to ensure that dangerous products are not placed on the market, or are withdrawn or recalled. The Member States must have in place effective, proportionate and dissuasive penalties for infringements, and it is written in Article 7 of the General Product Safety Directive that it is really the responsibility of the Member States.
Of course, enforcement by public authorities is only complementary to businesses respecting their legal and ethical obligations, as Commissioner Verheugen stated just minutes ago. It is the responsibility of manufacturers, importers and distributors to make sure that they place only safe products on the market and take necessary measures where they become aware of a risk to consumer safety.
Just a few words about recent product recalls, which, of course, are our major concern. On the issue of these recent dangerous product recalls, the Commission would be more worried by silence than by activity, and transparency builds trust. That is why I can only encourage the national authorities to enhance their surveillance and to inform the Commission about dangerous goods and not just to keep silent for one reason or another, such as not wanting to bother people before Christmas or just trying to tackle the problem in silence.
Of course, questions remain. Are operators notifying problems sufficiently quickly, and are their internal audits up to scratch? How can we ensure earlier and more effective intervention by the market surveillance authorities and better monitoring of product recalls? Nevertheless, the recent recalls have shown that improvements can and should be made on the entire product supply chain, encompassing, amongst other things, product design, suppliers of contractor management, manufacturing process controls and finished product testing.
I would like to talk for a while on relations with China and the United States. The Commission also questions whether China is doing enough. During my recent visit to China, my main message was that Europe does not and will not compromise on consumer safety. I stressed that and obtained the commitment of the Chinese authorities on specific progress targets. There is no argument from the market which could compete with the safety of products and the safety of people's lives. I stand prepared to bring them to task should they fail to deliver. In October, I expect the report from the Chinese authorities, and I am really doing everything possible to assure them that I will not hesitate to take measures if they fail to deliver.
Constructive cooperation with China has already produced results - withdrawn export licences of certain substandard products. I have to say that I spent four days in China and, within these four days, there were recalls of the licences of the two biggest toy manufacturers. This puts Europe well ahead in comparison with other developed countries facing similar issues. As you know, on 16 September, the working group established by the US President issued a report with quite similar measures to those Europe has already taken on board to secure the safety of goods. We are also in contact with the US consumer product safety authorities and policy makers with a view to mutually reinforcing our messages to the Chinese Government. I have already talked with the chairwoman of the Committee on the Internal Market and Consumer Protection (IMCO), Ms McCarthy, about the results from their visit to the United States. Next week, when I am in the US, I will check how we could cooperate. The aim is to give a crystal clear signal to the Chinese. Adequate safety guarantees will not work as a bargaining chip in relations with one or another economic block; they are a sine qua non for access to either.
I would like to conclude with the next steps which we envisage. The Commission is committed to making every effort to ensure that toys sold for the Christmas season will not lead to unpleasant surprises, and this commitment is very clear. Maybe we need a kind of Christmas pact with producers, with importers, with all the authorities in the Member States, which should ensure vigorous implementation, and consumer organisations. The Commission will update Parliament regularly on developments, in particular on the conclusion of the stocktaking exercise reviewing the strengths and weaknesses of the consumer product safety mechanism currently in place in mid-November, and following the forthcoming EU-China Summit at the end of November. At the beginning of next month, on the third, there will be a gathering of all the national authorities in Brussels at which we will compare our views on how the directives on safety are implemented everywhere. We have already had extensive talks with all the toy makers, including Mattel, involving the sharing of practices. As I recently informed the IMCO Committee, this is no time for knee-jerk reactions. Together with Vice-President Verheugen and a number of fellow Commissioners, we will ensure the necessary, proportionate and appropriate response to the issues that have surfaced with regard to public confidence in the governance of global product safety.
Although Commissioner Verheugen was really quite exhaustive in his exposé, let me say that as regards revision of the so-called New Approach Package, taking special care of the health and safety of European citizens requires us to preserve the specific and successful system established by the General Product Safety Directive. By the end of this year, we will produce the first of the reports we are obliged to produce every three years according to the directive, and you will see that this mechanism is really an effective one based on community, solidarity and proportionality. I am convinced of your view as well in asking to put safety before one-size-fits-all streamlining and to consider favourably the draft regulation as originally proposed by the Commission.
We need also to be aware that this is not happening for the first time. If you compare how we have been through all the unpleasant events which happen on the market regarding food safety, we can really enhance our institutional comparison and do our best on product safety because in this globalised world we cannot just be an island. We need to exercise our control and to assure European citizens that the attention from Community authorities is the same everywhere and complements the efforts of the Member States.
on behalf of the PPE-DE Group. - Madam President, there is a Japanese saying (and I emphasise 'Japanese' rather than 'Chinese' in the context of this question): 'A problem is a mountain of treasures'.
I think Mattel's problem has really focused attention on the important work that we do in this House, particularly my fellow members of the Committee on the Internal Market and Consumer Protection, on what is traditionally seen as rather a dry subject, one that concerns product regulation, market surveillance and conformity assessment. Well, the public know why it is important now and I hope they will continue to focus on it.
I want to thank the two Commissioners for coming here today, but perhaps remind them first of all that an oral question was tabled, which they have, I think, anticipated and have covered most of our questions, but I also think we are a bit ahead of them. You will see the resolution tomorrow that we will vote on, which takes a broad view about product, and particularly toy, safety in the global context.
There are a number of points addressed to both Commissioners. I am pleased that Commissioner Verheugen has confirmed to us that the Toys Directive will be here towards the end of the year, something that we have been asking for. I am pleased he has lifted the lid a bit on some of the thinking, but we invite him to perhaps share a bit more of that with us. We have not been entirely clear which direction he is going in. He is talking, perhaps, about some differentiated standards for particular areas. I would merely caution him about that. I am not entirely convinced, for example, that a toy containing a microchip is any more dangerous than a bicycle, but I let him ponder on that.
Let me just emphasise some of the points that we want to look at. First of all, the big disappointment this morning is that there is no one from the Council here. And they have a crucial role to play, as we know, in product conformity and assessment.
Secondly, I agree with the assessment of both Commissioners that the manufacturers and producers have to bear the brunt of the responsibility for managing a supply chain where they do quality checks and they ensure that they are producing consistently high standards of product.
Finally, I think consumers are entitled to more and better information. I cannot understand why we are so reluctant to tell consumers where products are made. The Council is sitting on a proposal in selected areas at the moment. I think that the toy industry must really look seriously at a proper toy safety mark that it develops and manages itself so that consumers really have that assurance that, when they come to buy toys this Christmas, they will have safe, good quality toys.
on behalf of the PSE Group. - (DE) Madam President, I think that we in the European Union have to all intents and purposes achieved very high safety standards for products. I agree with Mr Verheugen when he says that we can never achieve 100% safety, but our aim in Europe must be to have the highest possible level of safety and we have not yet achieved that target. We still have a great deal to do to make this target a reality. These recall campaigns (it is not just Mattel, there have also been others in recent months) have shown that there is a very great need for action in the European Union to guarantee that product safety is at the highest possible level.
Three months before Christmas we are, of course, keeping a close eye on toys that need to be especially safe. Our children are our future; therefore we have to pay particular attention to their safety. Hence we are already very annoyed that it is taking the European Commission so long to revise the Toys Directive. I hope that it is true that this directive will have been revised by the end of this year, or even before the end of this year, so that we can actually bring it completely up to date. I am also very anxious about which proposals will be forthcoming because this has always been very unclear to date.
There is one further point that is quite important, namely the implementation of this law. The Commissioners have also been addressing it and that, too, is a problem. On Monday I had the opportunity to go to a certification institute and to have a look and inquire as to what the problems are. One very clear problem that was highlighted is that the CE marking does not contain what it actually promises. We need to work on this and hence we are demanding that there should also be additional safety labelling, particularly for toys, so that safety can also be guaranteed.
It is not enough for inspections to be carried out when the products are already in the shops; they must be made beforehand. We need these inspections beforehand and they must also be compulsory wherever necessary and this is very particularly the case with toys.
A third and final point: the RAPEX system needs to be improved. When we look at the figures, we see that activity in this area varies considerably from one Member State to the next. I think that we have to appeal to the Member States here to improve and promote this system so that we are able actually to carry out the necessary product recalls as well as ban products.
on behalf of the ALDE Group. - (NL) Madam President, I am pleased that there are in fact two commissioners here. This is evidence of a dynamic approach to the recent problem concerning Mattel. This problem is of course twofold, which is now also evidenced by the fact that it is less serious when it relates to China, and by the fact that Mattel too has made an error. As I said, this problem is twofold. I believe, first of all - and here I would like to reiterate Clinton's words - that politicians must think first and act later. These were the words of President Clinton during an election meeting last year, during which he also said that we must not immediately become stressed when a button is pushed, as in the case of toys. I too am guilty of this on occasion. When something happens, we politicians become stressed and immediately want more stringent measures and stricter regulations. I believe that we must think first, before we take action. Fortunately, this is what we did with our resolution.
This brings me to the second item, that is to say why the Mattel problem also has a positive consequence; in particular, we are going to expressly consider the importance of a CE marking, a quality mark that indicates safety, and the way in which we can improve that mark.
I fully agree with what Commissioner Verheugen says about the fact that 100% safety and security can never be achieved; however - following on now from Mrs Gebhardt - we must nevertheless strive to achieve 100% safety. If a product bears the CE marking, this raises the issue of 100% liability, which is of course of great importance to the consumer. If the CE marking is present, then the consumer knows that if something should go wrong with the product he or she has purchased, he or she will always have recourse to the manufacturer or importer.
The resolution on which we will be voting tomorrow, Madam President, relates to this matter in particular. I feel that we have prepared an excellent resolution; the supervision - and here I am in complete agreement with Commissioner Kuneva, who says that we do not need more legislation, but rather that we must regulate existing legislation more effectively and efficiently - is open to improvement. We cannot leave it to the individual Member States to exercise control in third countries. I believe that a coordinated European approach in cooperation with the Member States is essential in order to achieve this and I hope that the Commission will make efforts to establish this.
Subsequently, Madam President, it must also be clear to consumers which marks exist. We have the CE marking and, in the resolution, we are also calling for a toy safety marking, at the very least as a replacement for all existing national markings. The aim is not to establish a selection of markings, as a result of which the consumer would no longer be able to see the forest for the trees and would therefore no longer be able to make a clear choice, as I feel that by doing so, we would be overshooting the goal. Things must become clearer, with fewer, but improved regulations. I believe that this is of the utmost importance. Subsequently, I hope that we can introduce these markings on a voluntary basis, as the market will enforce it. If we are going to create obligations, we as an authority must carry out monitoring and I think that the market, the consumer, will opt above all for safety and a clear marking. If this were to happen, my group and I would be entirely satisfied with the decision. We look forward to the revision of the Toys Directive, which you have already mentioned.
on behalf of the Verts/ALE Group. - (DE) Madam President, inspections and a forest of new symbols - this completely misses the heart of the problem! Inspections are good, laws are even better! We do not need more pseudo-safety, or more pseudo-political action for the sake of action, but better laws and better standards. CMR substances, carcinogenic, mutagenic or reprotoxic substances have still not been removed from children's toys. Toys should not become toxic traps for children. Poison does not belong in children's hands, even in minute quantities.
Mr Verheugen, I find it intolerable how you absolve your own failure by scolding producers and consumers. We know that the legal basis, the Toys Directive, has not offered children any protection from toxic toys for years. The Commission knows this. You can glean from your own report of 2004 that you get a resounding slap in the face there. It states in black and white that the Toys Directive has failed. We have been sending reminders on the revision of the directive since 2001 and they have repeatedly been shelved. It is not true to say that lead is banned in toys. Lead per se is simply not banned under the Toys Directive! Or can the Commission explain to us perhaps why it has not initiated any legal product recall campaign, and why it was a voluntary product recall campaign by the toy manufacturers?
We should no longer therefore be leading the consumer to believe that we have got the problem under control. We need better protection. This must quite clearly mean that we have to change the foundation and replace absent standards with clear laws and bans. It is downright absurd that carcinogenic substances are allowed to get into the hands of children. Better controls are therefore of no help to us at all here. Right now, then, we have to tighten up the laws and then carry out better controls. We should not have our children poisoned while they play!
on behalf of the GUE/NGL Group. - (SV) Madam President, in the debate on the recall of the toys in question it has often been said that responsibility for the fact that dangerous toys are on the market rests with the country of manufacture, in this case China. I regret that the discussion has not focused more on the responsibility borne by the firms which outsource production to countries such as China, in this case Mattel. I do not want to single out this particular company for criticism since a great many firms outsource production. They do so because they want to keep prices as low as possible. They want to increase profits.
But we must devote much more discussion to the responsibility incumbent on such companies. They endeavour to keep costs as low as possible while at the same time taking no responsibility either for consumer safety or for the employees who work with these dangerous products. We must put pressure on companies to make them understand that as consumers we demand safe products that we can trust. We also demand that products be manufactured in decent working conditions without risks to the health and safety of employees.
It is of course especially tragic when it is children who are hurt by dangerous products. Clearly we must join together to ensure that this is stopped.
on behalf of the IND/DEM Group. - (NL) Madam President, the European Union and China are major mutual trading partners. This means that China may be called to account for the quality of products supplied. The European Union cannot resign itself to unsafe clothing or unsafe toys. The Union should never allow its economic interests in China to take precedence over the interests of the European consumer. This debate once again shows that the European consumer is served not only with low prices, but much more so with quality and safety, as Commissioner Verheugen also indicated. This is all the more so, when the safety of children is at issue.
In this debate, I want to look not only at the importers, but most certainly also at the Chinese manufacturers. Safety does not become an issue only if products reach Europe. Consideration for safety must form a guiding principle at as early a stage as possible within the production chain. After all, safety is not a luxury or a nice extra, not here and not in China either. I call upon the Council and the Commission to convey this message to our Chinese trading partners in a clear and vigorous manner, and Commissioner Kuneva's words in particular give me full confidence that this will in fact be done; I wish her much perseverance in this difficult task.
on behalf of the ITS Group. - (IT) Madam President, ladies and gentlemen, China knew and still knows about the dangers of many of its products, not just toys. China has on many occasions assured us that the vast majority of its exports conform to European standards, but consumers have little faith in Chinese products.
The 2006 Commission report on dangerous products highlights an increase in dangerous infringements, by toys, hairdryers and lighters. Toys are, in fact, the products with the highest number of irregularities, and China is the country of origin with the most infringements. Commissioner Kuneva has warned that if China does not respond to the EU's demands, the next step will be to ban the import of some Chinese products.
I believe that we ought to strengthen customs barriers because the EU should protect not only consumers, not only its industry, it should not only support free competition by means of equal market access opportunities, but it should also take action on social and environmental grounds as regards the highly speculative output of Chinese industry.
We need controls not only on the final quality of the product, but also a clear mark of origin and checks, before the distribution of Chinese products is permitted within the internal market, on the safety standards and conditions under which the products are made in their places of origin; otherwise, the institutions will remain complicit in environmental disasters, social exploitation and unfair competition by Chinese industry.
Madam President, it is indisputably right that Mattel should have recalled these dangerous toys. But a number of pertinent issues arise.
Firstly, for all our consumer protection laws, it was not the EU or any EU agency which picked up on the danger, but rather the parent US manufacturer. Does that not tell us something important about the efficiency and the reliability of our own protections?
Secondly, we impose on our own indigenous industry, in all spheres, severe standards and demands, ranging from health and safety through to CO2 emission. Yet we throw open our doors to Chinese goods which are the product of woeful production conditions, fall far short of what we require of our own factories and come from plants which belch out emissions as if there was no tomorrow. Little wonder we have driven so much manufacturing to the Far East! But, what I ask is, with what net global gain? In fairness to both the workers and the consumers of Europe, it is time we brought some sense and order to our approach. If we had not decimated our own manufacturing industry by punitive regulation, then maybe now we would not be so dependent on China and its shoddy goods.
(NL) Madam President, Commissioners, the recent recall campaign by a toy manufacturer acted as an alarm bell, and rightly so. It is now up to us to deal with this problem in a rational and well-considered manner. If, after many years of effort to achieve a high degree of consumer protection, also with regard to product safety, we are still sometimes confronted with situations in which non-compliant goods are produced, imported and introduced onto the market, that is of course not an ideal situation. Perhaps, however, it is not entirely possible to prevent this from happening. Yet despite this, European citizens and European consumers can expect us to continue to deliver maximum effort in order to put a check on this.
In the case constituting the immediate cause for this debate, the products in question are toys from China. In spite of this, I would like to make an appeal to the effect that we do not restrict ourselves to this - not to the fact that they come from China, because unsafe goods enter the market from other countries too. In some instances, they are also manufactured by us. It is better to come to effective agreements than to initiate protectionist campaigns. Nor must we focus solely upon toys, even though one in four products in which a defect is identified is in fact a toy. We must ensure that product safety is guaranteed on a general level. We do not need to devise a new approach as such; rather, we must close the gaps in the existing system. We are working to achieve this with the proposals from the Internal Market Package for Goods. I would like to make it clear to everyone that these proposals were drawn up with the aim of enabling the internal market to operate more effectively. We always incorporate a high degree of protection for the consumer as an objective in these proposals and it now appears that this is actually the case. The internal market and consumer protection are therefore not conflicting issues, but rather are entirely congruous and this is a path that we must continue to follow.
I have just one question for the Commission, Madam President: in our joint resolution, we are calling for an assessment to be carried out in order to examine whether a voluntary safety marking is available in addition to the CE marking. I would like to ask the Commissioners what their response to this is.
(DE) Madam President, Commissioners, ladies and gentlemen, I have been enjoying myself inserting 'toys' and 'China' into Google. I would recommend you all do this, too. You will then get entire lists of suppliers, the Chinese supply industry and producers and see all that you can buy there. 80% of the toys from China end up on the Commission's website and vice-versa. The European market imports 80% of its toys from China. If you look at these two figures together, you can imagine the scope of what we are dealing with here.
Of course, you have to see that on the one hand we are now in a context internationally where the world economy is becoming interlinked and European industry and jobs are naturally dependent on supplies from China. On the other hand, it must also be said that world-wide networking of this kind in industry only works when there is trust. This trust is based on certain aspects that also have to be maintained.
Trust grows when there is fair competition. Fair competition is achieved when there is assurance from the Chinese, and also from the producers and the supply industry, that they are actually able, and have the know-how, to carry out all the necessary checks for exporting their products to Europe according to the criteria of the European market.
However, trust grows, of course, and fair competition can be generated only when the producers, and specifically the Chinese government in this case, guarantee that the environmental, social and worker standards that we have will also be gradually introduced to the same extent by the Chinese, as otherwise we shall have conditions of unfair competition.
Unfair competition always has an impact on this country's ability to make checks. We can see this because all the data show that most of the problems we have with dangerous toys from China do not necessarily come from producers of the major brands, but from those who are involved in unsafe supply chains. This monitoring operation therefore needs to be considerably developed by the Chinese.
Honourable Commissioners, we too must put our house in order, of course, and I believe much still lies in disarray in Europe. I would not like to repeat what my fellow Members have already addressed, but instead list a few points concerning the Committee on International Trade and particularly the responsibility of European importers to introduce border checks and the need to initiate legal product recall campaigns and the issue of when to resort to import bans and import restrictions as a whole and under what conditions. We will soon be having difficulty - at least in certain sectors, such as the textile sector - as the safeguards we currently have are expiring. We shall then have additional problems at least in that sector.
(FR) Madam President, what should we learn from the Mattel affair? I must make an initial observation, a digression certainly, but it is important, as has already been said. If this trade saga has a happy ending, it is partly due to the sense of responsibility of the directors of this company, who took the necessary decisions: a mass recall and effective communication.
Secondly, I would like to congratulate Commissioner Kuneva, who has lived up to our expectations by calling for effective use of the RAPEX system, which of course could still be refined further, and by sending a firm message to the Chinese authorities.
Thirdly, I would like to express my frustration. In reality, the Mattel affair is almost the story of a predictable failure: that of surveillance in the European Union of CE marked products, in this case toys, but they are not the only products affected. In 2004, during the debate on the directive on the eco-design of products, I and others here this morning - I see Karin Scheele, Peter Liese, Claude Turmes - criticised the presence on the European market of other dangerous products carrying the CE label.
Our joint resolution certainly contains interesting possibilities: the revision of the existing directives, enhanced cooperation - with China in this case - more resources allocated to customs authorities and national surveillance authorities. The two Commissioners here today stressed this essential point. I wish someone from the Council had been here this morning: we needed them to be here.
To conclude, if Europe wishes to protect the health and safety of consumers, it must track down and convict fraudsters, as it has done, but also ban the marketing of consumer products containing dangerous substances such as CMR substances and endocrine disruptors.
(DE) Mr President, I welcome the importance the Commission is attaching to this subject today. The fact that two Commissioners have taken the floor clearly shows that finally even the Commission understands that we have to act here. However, doubts remain as to the statements when reference is made in the first instance to the responsibility of the Member States and manufacturers. Certainly the Member States bear a good proportion of responsibility and market surveillance has been scaled back in recent years in many Member States. This is the wrong response to the challenges of globalisation. Nevertheless, this alone is not enough.
Revision of the Toy Safety Directive is urgently needed. When we recognise that this recall campaign is now the fourth since November 2006, it raises questions, for instance: who is actually following up these recall campaigns? What are the sanctions in the Member States and the law on importer and producer liability achieving? We urgently need a revision of the Toy Safety Directive, which also does real justice to the new challenges. This directive is not a response to these new challenges.
We have to address subjects such as the law on collective action. Mr Verheugen, you have rightly addressed the fact that we have to make clear to consumers that quality is also important and that prices and quality have to reflect this. But then I also ask myself, of course, why consumers no longer have opportunities within their grasp, under a European law on collective action for example, for insisting that something should also be changed here in relation to costs?
I would like to delve further into the subject of CE marking. We have discussed this at length and across the board and are familiar with the failings and limitations of this CE marking. I think it is wrong when it is suggested to consumers that CE marking is a clear signal that the product is safe. CE marking is primarily a statement that this label complies with European directives. It may relate to certain parts of a product, it may relate to a whole product, but it does not reveal anything as a whole about the safety of the product. We have a flaw here, which needs to be removed from the new Toy Safety Directive as a matter of urgency.
(EL) Mr President, 65% of toys imported into the European Union are made in China. In August one particular US toy company recalled approximately 18 million China-made toys from around the world.
The problem is the high levels of lead in the paints used in these toys. This raises the serious question of what sort of future we want for our children. In their desperate efforts to cut back production costs, multinationals are ignoring the cost being imposed on public health.
Mrs Kuneva, the Commissioner, has stated that she intends to revise the legislation on toys. I congratulate her on such an initiative but, at the same time, regret the fact that the Commission is being called on yet again to close the door after the horse has bolted instead of preventing such unfortunate incidents.
(DE) Mr President, when we hear about toxic substances in babies' bibs, children's clothing and toys, or even of self-igniting batteries, it is clear that our system of controls is not working properly. Nearly all European manufacturers have at least part of their products produced in China or other low-cost countries where cheaper products are used in order to make more profit, despite higher raw material prices and salaries. It is, of course, the importers' responsibility to ensure compliance with the legal requirements and this depends therefore on their standards and controls.
We have a dangerous problem of mentality when responsibility is shifted onto producers with a few words, and manufacturers would rather pay fines than initiate recall campaigns. This is where, in my view, the EU should start, perhaps by increasing fines so that they become more punishing, if information is not being passed on immediately and products recalled. In addition, CE marking must in my view become more than pure self-regulation by the industry.
Mr President, we live and work in a global market economy, and we cannot expect to put in place legislation which interferes with that. Commissioner Kuneva, I have nothing to say to what you have said. I agree totally with everything you have said - my congratulations; just make sure that it is implemented.
As far as Commissioner Verheugen is concerned, I am sorry to say that the buck does stop somewhere, and it is all very well for the Commission to continue to pass the responsibility on to Member States, or whatever, but in actual fact you have to implement the legislation that is put in place by this Parliament. I believe, therefore, that it is the responsibility of your department to ensure that the products that come into the European Union are at least as safe as the products that we produce within the European Union. I say to Ms Breyer, a member of the Committee on the Environment, Public Health and Food Safety, who quite rightly talks about legislation: there is little point in putting in place legislation in the European Union if all we do is import products which do not meet the same standards that we are putting forward within the European Union. We have put in place, for example, legislation on barometers. How many children eat barometers? And yet we stopped barometer production. About 10 minutes ago, we stopped the production of sugar in the European Union, and say we have to support Tate & Lyle, which imports it. We have things like foot-and-mouth and blue tongue coming into the European Union because we live in a global market, and yet we are not enforcing the legislation at the port of import sufficiently to ensure the safety of the products.
We do live in a global market, and the last thing I want is to see legislation that is trade defensive. We have to accept the fact that products are going to come in from the rest of the world, but they must be of the same standard. I want to ensure the safety of my constituents - the children, the grandchildren of the people that have elected me - when they go to buy their Christmas toys to ensure and guarantee that they are not going to die from some lead paint.
I leave you with one last thought. As a farmer, I have seen the effects of lead paint that cattle have licked off, that has been there for years, and it just kills them in a very slow and nasty way. Ensure and guarantee, Commissioner, that my children, my grandchildren and those of my constituents are safe.
(SV) Mr President, as a parent of young children myself, I find this matter highly relevant. To be honest, I do not always think about what chemicals a toy contains or what standard of safety it conforms to when I buy toys for my children. For me, it goes without saying that the toys I buy in Sweden, Brussels or Strasbourg are safe. Perhaps you think I am naive, but I am not alone. When I raided my daughter's toy box three weeks ago and pulled out one thing and another, I asked some neighbours along my street what they thought about this when they bought toys. They all said that, as long as the items were sold in toy shops and had a CE label, they felt quite confident.
So our consumers are lulled into a false sense of security. It is now our responsibility to ensure that that sense of security does not continue to be false. I therefore appeal to the Commission to review the Toy Safety Directive as soon as possible. What can have higher priority than our children? Amongst other things, we must ensure that toys do not contain carcinogens. We must introduce a ban on all carcinogenic and other toxic substances. Many such substances accumulate in the body. Children who are exposed to them will have them in their bodies for the rest of their lives. This responsibility cannot be left to parents. We do not have the expertise. Who would buy a toy knowing that it contained carcinogens?
We must modify and strengthen the CE labelling system. Consumers today believe that the CE mark means that a product is safe, but if that is to be the case we must have a well developed system of market surveillance and a uniform testing system. We must also ensure that retailers and suppliers of unsafe products are made to bear full liability. I also welcome a review of the RAPEX system. Having talked to Swedish consumer advisers, I understand that this is a very important tool and that it is used on a routine basis. However, it is not complete until all EU countries make use of and contribute to the system to the full extent.
Finally I want to stress once again that our consumers must be given priority, for without safe and secure consumers we shall not have a flourishing internal market.
(LT) Mr President, ladies and gentlemen, by creating an internal market, the EU, primarily and most efficiently, is implementing the free movement of goods. The EU is implementing the New Approach Directives in order to protect consumers. The Toy Safety Directive is one of them. EU manufactures are responsible for the safety of the goods they produce. Are importers responsible for the safety of goods?
The situation in the European and global toy markets differs greatly. Only last August, the US toy manufacturer Mattel recalled almost 19 million toys manufactured in China. Mattel toys are sold in the EU too. In 2006 half of all products sold in the EU that were deemed hazardous to health were manufactured in China.
The same safety requirements should be applicable not only to EU manufacturers, but also to exporters in non-EU countries intending to sell their products in the EU internal market. I believe that manufacturers that transfer production from the EU to China can do much to influence this issue and they must take full responsibility. They cannot simply make use of the cheap labour force in China, but should also be honest with their consumers - the citizens of their countries.
I would encourage the Commission to review the Toy Safety Directive as soon as possible, to introduce clear toy safety criteria and CE marking control and to protect our children from dangerous toys brought onto the EU market.
Furthermore, on the subject of the certification of institutions, I believe it should be compulsory for manufacturers and importers to lose their production certification if the products they place on the market are recognised as unsafe, that is, when confidence is lost.
(SV) Mr President, we buy toys for our children so that they can have fun and be stimulated in their development. Without exception, parents expect society to protect children, but current legislation makes it possible for us to put toxic bombs in our children's hands. Mr Verheugen says that lead is banned in toys, but the truth is that the law permits an intake of 0.7 microgram per day. However, the law leaves industry to set the standard for how safety is to be achieved, and that is where protection for our children stops.
The standard says that the 1985 toxicity data are sufficient. The Commission's own experts want an update. The standard says that the entire daily intake can be imputed to toys. The experts say a maximum of 10%, which would mean a requirement ten times more stringent. The standard assumes that no child swallows more than 8 milligrams from a toy. The experts think that is absurd. The standard only requires one toy per category to be tested, not every product. The experts think that is absurd.
The Commission's own experts regard the protection as a disaster, and this is only the beginning. Thirty-four aromas which are banned in cosmetics are permitted in toys. Carcinogens, mutagens and reproduction toxins which are banned in cosmetics are permitted in toys. Allergens are also permitted in toys. The Commission has known about the problem for ten years. Now we want legislation, a law which protects our children both on paper and in reality. Why do the toys industry and the governments get the documents but Parliament does not?
- (FR) Mr President, 65% of the toys distributed in Europe, sold in Europe, are made in China, and the presence of our two Commissioners shows just how important this problem is. This is not only a safety issue but also a health issue affecting a specific consumer group, namely our children. When very young children are involved, the problem is even more serious.
We cannot compromise on safety, especially when the products concerned are intended for small children. I especially worry about the failure of Member States to carry out the necessary controls.
We know that many products made in China are dangerous, but it does not just concern toys, it also concerns textiles and now vehicles. Therefore, this is a huge problem and the European Commission must properly address this issue.
This is why I am in favour of raising safety standards - the famous CE safety mark - so that we can reduce the risk of dangerous substances being present in products that come from China. I am mainly thinking of chemicals, which we have discussed a great deal.
It is a question of corporate responsibility, although Mattel showed that it accepted responsibility. The responsibility of Member States is even more important: it is even more important because I am deeply concerned about what will happen with Internet sales. How can we be sure that the toys recalled by Mattel will not go on sale to European consumers over the Internet? What control do we have?
Consumer information is important: consumers must be aware of the risks of buying these products and must realise that low prices and cheap goods do not go hand in hand with health and safety.
It is also important that we introduce controls - controls at production sites, controls carried out independently and autonomously - and that we prevent these stocks of faulty products from flooding the market and doing more harm.
(DE) Mr President, Commissioner Verheugen has said that the subject occupying us today is primarily a problem of failure to comply with existing laws. This is partly true. We as the European Parliament should not neglect sending a clear message to the Member States that we cannot demand increasingly strict European laws and then not take enough money at home to guarantee their implementation.
It has also been stated, however, that we ought to apply the strictest standards of all in the toy sector. This is where the Toy Safety Directive, which has been in existence for a long time, needs to be revised. When this directive is revised, I am expecting a clear stance to the effect that the strictest standards of all will be applied and chemicals classified as carcinogenic, mutagenic and toxic to reproduction will be banned. Today I hope that we in the European Parliament will hold to this position in the decisions we make.
Not only does this discussion about toys provide evidence that CE labelling is misleading, but also the many discussions at home with our citizens do so too. As I see it, we are hoping for either an indication of origin or at least a certain level of quality. I think that as part of the revision we should rethink how we can mislead our citizens less.
I would say straightaway that I cannot quite understand voluntary safety labelling either. In Europe and the European Union we have to become better at conformity, but it makes no sense to develop specific labelling as a reward for the fact that we have been complying with the existing laws for a long time. I am very sceptical about this and I think that it is more important to focus on monitoring the implementation of strict rules.
(NL) Mr President, Commissioners, as Chairman of the Delegation for relations with the People's Republic of China, I would like to say that cooperation between the European Commission and China is of course of exceptional importance and that we are following the Commission's activities there as closely as possible. I would, however, also like to inquire about our Chinese colleagues' activities in China. I can tell you that, somewhat by coincidence, a Chinese delegation is here this week, as our interparliamentary meeting is being held tomorrow and the day after, and also that one of the items on the agenda is precisely product safety and the way in which we can cooperate more effectively in that regard. Should the Commissioner have any additional suggestions for items for the agenda - incidentally, we have already received a memorandum from the Commission in this regard - we would of course welcome those suggestions, as it is of course clear that cooperation between China and Europe is of particularly great importance. I would like to point out that the Commissioner has already made efforts to that effect during the summer and that a further follow-up is expected in October. With regard to collaboration within our RAPEX system, in which we exchange information with the Chinese and the Chinese AQSIQ authorities, affairs must run as smoothly as possible. Nevertheless, it cannot reach a situation whereby we - that is the authorities, the government - assume responsibility for products. If we are to control each product, manufacturers should be able to say 'let them go ahead and do it; we can see what we are introducing onto the market'. Responsibility must remain with the manufacturer. This also became abundantly clear in the Mattel case. Manufacturers must ensure that their products are safe by means of research and checks. Moreover, we must ensure that these checks are implemented as effectively as possible across Europe and China and that we can determine what is happening by means of spot checks.
(DE) Mr President, Mr Vice-President, Commissioner, ladies and gentlemen, this is indeed a very calm discussion this morning. I welcome this greatly, but it is a very difficult subject. We have three problems in all with consumer products, and with toys in particular, and these have already been amply discussed. Firstly, market surveillance - and you, Commissioner Verheugen, have indeed addressed the fact that an iron was wrongly given two different safety labels on Europe's internal market. This is bad enough, but the worst thing is that a Member State found this iron and did not inform the other Member States about it until a year later. There is a need for change here, particularly in the Council.
Secondly, importer liability has already been addressed. I can only support what has been said here.
However, I believe that a crucial problem - and this is my third point - lies in the fact that we have different approaches at European level. On the one hand, we have the General Product Safety Directive (GPSD), which applies to all consumer goods, and on the other hand the New Approach. This varied approach to consumer products is still not completely watertight at all points. Hence my belief that we need the CE marking that applies in the New Approach as a basis for safety and for products entering the internal market, and that we need additional certification for all those manufacturers on the European internal market and beyond, which must be voluntary, and which offers European manufacturers the opportunity to raise standards as a whole in global competition - because Europe's internal market is the world's largest internal consumer market, bigger than the USA and bigger than all the others in this product sector. This solution - a voluntary one with a basic principle legally governed by regulation at European level - offers the consumer the security of knowing what has been assigned to a product by a certificate. We therefore have an internal market-friendly solution as well as a solution for dealing with globalisation.
One further point on toys. There are many different types of toys. It is totally clear to me that a teddy, which children put in their mouths, naturally has to meet different conditions than a computer keyboard and we should also factor this differentiation into the implementation of the legislation. Hence my appeal to our Members: let us therefore think about taking CE marking as a basis for all goods coming onto the internal market and additional, voluntary certification for consumer goods.
(FR) Commissioners, ladies and gentlemen, the recall by the US toy manufacturer Mattel of several million toys made in China is significant for three reasons. First of all, it confirms the urgent need for a revision of the 1988 Toys Directive. Secondly, this event shows the need for greater control and market surveillance, the need to make CE marking compulsory and to ensure that it is truly credible. Finally, we are right to question the failings of the current trade globalisation model, and to ask ourselves how the world's leading toy manufacturer could not work with reliable subcontractors.
The European Union must be extremely vigilant, both in terms of health and safety standards and in terms of respect for ILO core labour standards, in all countries with which it has signed partnership, cooperation or free trade agreements.
(DE) Mr President, first of all, thank you to both Vice-President Verheugen and Commissioner Kuneva for being here and enhancing the debate.
If commercial and economic policy has a truly important task, it is where the safety of our children is concerned. Children's toys have become increasingly inexpensive in recent decades and the cheaper the toy, the greater the likelihood that it was not produced in the EU. I have to say even as a Liberal that there is justifiable doubt that parents always know best what is good for their children when buying toys. The range is colossal and unmanageable. Quality toys produced in Europe such as Lego, Playmobil, Märklin, Brio wooden trains or Wader plastic toys are also correspondingly expensive.
Competition needs people who can and want to take responsibility. Anyone who buys their children the cheapest junk toys untested does not want this responsibility! We also have to consider whether the Commission should launch an information campaign for parents like these. Yes, I am in favour of free trade, but not at any price! As Europeans, we have certain standards, and - this has been repeatedly addressed here - we have to implement them in a clearer way.
At this point I should like to highlight once again the 'Made in ...' campaign. Following the current events, it may be time to introduce a mandatory designation of origin, at least for toys. I know Commissioner Kuneva's efforts on this issue and can only encourage her in them. The label on the product must be sufficiently large. Even though we are not in a position to change production conditions in China, this would at least educate citizens about this to a sufficient level.
Mr. Chairman, Commissioner Kuneva, Commssioner Verheugen, colleagues, I would like to start where the previous speaker ended.
I believe that all in this Parliament would agree that the best protected consumer is only the informed consumer. If the safety of the products placed on the market is a priority for all of us, the safety of children's toys is twice as important because children are the most vulnerable group of consumers.
We would all like to see only safe children's toys on the market and therefore we often rely on the CE marking. Most manufacturers outside the European Union have understood that European importers will no longer run the risk of offering on the market products that do not conform to this marking. At the same time, our citizens firmly believe that it is the guarantee of quality and, especially, a guarantee of security.
It is in this sense, Mr. Chairman, that the recognition of the precise meaning of the CE marking is of special importance to all of us. Many surveys reveal that, unfortunately, many consumers, especially in the new Member States, are not familiar with the actual meaning of this marking. Therefore I would like to call upon the Comission:
To organize a public awareness campiagn, once the European Parliament has made a decision on the new approach, to inform the European citizens about the actual meaning of the CE'marking because one of the best ways to protect the rights of 500 million consumers on the European market is to raise their awareness and because only the informed consumer is the best protected consumer.
(ES) Mr President, the recall of dangerous toys in August and September caused public alarm. However, I do not think that we should add to the alarm as, in general, the toys sold in Europe are surely the safest in the world. However, reality shows us that we need to improve European safety standards, especially for those products that consumers have direct contact with, such as toys or textile products.
The situation that arose should lead to greater market surveillance, inspection and the banning or withdrawal of dangerous products. However, sometimes the only priority is increasing profit margins, generating growing pressure on businesses and increasing the risks. We need to demand that China improves safety, but it is essential to cooperate with them to achieve these objectives.
Before the Christmas period, when millions of toys are bought in Europe, all the authorities involved, from the Commission to local authorities, as well as companies producing and marketing toys, need to act responsibly, maximise precautions and commit themselves to guaranteeing the safety of toys. We all have a great interest in offering transparency, safety and confidence to European consumers.
(CS) Commissioner, we have to give parents back their trust in the European market. Since the health of children is at stake, we want to act fast and we are now discussing how to do that.
Ladies and gentlemen, I do not think that we need a new law or even a new marking as soon as a problem develops. We must first of all persuade countries to test their product safety mechanisms. Secondly, we must negotiate with third countries in order to ensure that they, too, introduce safety standards for the products they export to our Union.
The Commission's analysis that we are soon to be presented with will expose the flaws in product safety control in Member States. Then perhaps we will find out why, for example, Denmark and Austria allow more dangerous products through than Germany, despite having the same laws.
Commissioner, I am pleased that you have started the negotiations with the Chinese Government in such an uncompromising manner. That is the right direction at last and I hope that the other Commissioners will follow that example.
Now I will turn back to Europe. I would call on the Commission to focus on how to prevent misuse of the marking that tells citizens that they are buying a harmless product. A new marking will not solve this problem. We simply need sufficient sanctions for misuse of the existing CE marking. In that way, without incurring high costs, manufacturers will improve their internal quality control and other dangerous products that are on the market will be quickly withdrawn, not just toys. Significant penalties are incorporated in the Slovak legislation concerning toys, for example; that is not the situation in the Czech Republic. At any rate, countries are expected to impose fines for the provision of false information on toys, footwear and other products under their general legislation.
That is why I am asking the Commission to ensure that the Member States assume their responsibilities, for once and for all.
(PT) The topic under discussion today has been on the agenda ever since the US giant Mattel recalled 21 million toys because they were dangerous. Today I should like to congratulate the Commissioner for her promise of firmness and action. I only hope that she will act effectively before the strong euro and the Christmas period combine to flood the European market with dangerous imported toys.
However, we still need clear answers to two questions. Firstly, if the Mattel affair had not happened, can the Commission assure us that European consumer safety would have merited this attention? What specific lessons does the Commission draw from this on the meaning of the 'CE' marking, the responsibility for control conferred on producers and importers and, in general, on the effectiveness of the enforcement mechanisms in the European market?
Secondly, this is not a short-term problem. What is happening with toys is also happening with textiles and many other products. The European Union's high standards with regard to the environment, health and quality are in practice constantly being breached by imports, subcontracting and relocation of Europe's businesses. How does the Commission intend to overcome that fundamental contradiction in today's global market? Thank you.
(SK) Toys are very sensitive goods that affect human health from an early age.
The news that American toy manufacturer Mattel is withdrawing three million Chinese toys from the market on account of high lead levels and the detachment of small magnets concerned me as a strong advocate of consumer protection and at the same time prompted me to initiate legislation. The issue of small magnets, which, I should mention, pose a new safety risk that should also be dealt with immediately in a directive on toy safety, must be brought before the European Parliament without further delay.
Within the Rapex system it is necessary to explain its objective so that it is understood by all Member States alike. It must be stated clearly whether the primary objective of Rapex is to notify the risk posed by a specific dangerous product or to notify identified channels by which dangerous products reach the single European market, which is very time-consuming. Experience shows that the CE conformity marking does not provide sufficient certainty that the product concerned is in fact safe. In the case of toys the situation is further complicated by the fact that the manufacturer does not have to issue a declaration of conformity. To the supervisory authority the CE marking is the only indication as to whether conformity, that is to say de facto safety, has been assessed.
In the debate on whether it is desirable to support or abolish further use of the CE marking I support its retention, provided that entitlement and marking are monitored by the Member States' supervisory authorities. I should mention that the consumer public is beginning to perceive this marking as a technical passport for all products entering the single European market. In drawing up the legislative package relating to the review of the new approach directives known as the 'Goods Package', in which I am closely involved as one of the shadow rapporteurs for the PPE-DE political group, it is necessary to discuss in greater detail the need to place further marking on goods, such as the K-markt quality mark already in use, or new marks that would place an excessive burden on undertakings, primarily small and medium-sized businesses, and might be confusing for final consumers. I believe that together we will succeed in creating effective tools to ensure that this year children only get safe toys for Christmas.
(RO) Mr. President, the latest voluntary withdrawal of dangerous products manufactured in China raises serious questions related to the correct implementation of the European legislation on consumer protection.
These products bore the EC label, thus facilitating the exportation of the toys to the European market by the Chinese manufacturers. Many consumers misunderstand the significance of this mark, believing that this symbol is a guarantee that the products were manufactured in Europe. Nevertheless, giving up the EC mark is not a viable solution, because it represents an advantage for the European manufacturers in international trade. It is necessary to find an additional label to the already existing one, which would introduce mandatory inspections and drastic penalties for those abusing the EC mark.
In order to prevent any future placing on the market of potentially dangerous products, it is important for the national consumer protection authorities to improve their measures of monitoring and investigating compliance with the EU legislation. Moreover, national authorities must assure consumers that they have the right to get their money back for the dangerous products they purchased.
(PL) Mr President, most of the events that have been linked to the withdrawal of toys of Chinese manufacture have centred on excessively high levels of lead. A short-term solution to this problem is to withdraw post factum all articles that give cause for concern. But this is a solution that is effective in the short term, and one with many tragic consequences, such as the suicide of the boss of one of the companies that produces the toys.
A much better and more promising solution is to establish a safe limit for the amount of lead in the manufacture of toys, and of other articles too. Previous arrangements have been based on a recommendation formula which has negligible force, as witnessed by the large discrepancies between the permissible amounts of lead in different Member States. We have to introduce genuinely binding limits that hold for all EU countries.
Furthermore, as much as I approve of the RAPEX system, I am of the view that the most important thing where the safety of imported toys is concerned is to concentrate on coordinating actions at the level of the whole Community.
Incidentally I would like to point out that the EU should apply thorough monitoring of all products imported from China. The subject of toys is just one element in a broader problem area.
I would like to use this debate to draw attention to something that appears to have been forgotten. I do not hear too many voices talking about child safety in China. Children from this country are frequently exploited for work in inhumane conditions. The employment of children who are often under ten is universal, for example to work in brickworks. This is an exceptionally live issue, particularly with the Olympic Games coming up. According to a report from the International Trade Union Confederation, factories producing gadgets for these Olympics are allowing breaches of employment laws, including the exploitation of small children as slaves. Although international organisations like the Fair Play Alliance, for example, are concentrating on conditions for the manufacture of souvenirs for next year's Olympics, I am of the view that the European Parliament should take a stance on this matter.
(DA) Mr President, I would like to say to the two Commissioners that I agree with your view that we have a problem with market surveillance. This represents a weak point within the internal market today. The initiatives of the Member States relating to market surveillance are simply not good enough. For example, in my own country, Denmark, there has been a cut in the funds allocated to general product safety monitoring. I urgently request that you use all the funds at your disposal to pressure the Member States into doing more in terms of market surveillance. It is absolutely crucial that we secure and strengthen this.
However, market surveillance alone is not enough. We also need better rules, and this is something that we are working on at the moment; this includes the product package for the internal market and subsequently the Toys Directive. We need minimum rules for market surveillance. We need to impose stronger requirements on producers and importers, and we need to enforce the consequences of not abiding by the rules applicable to the market. However, we are working on this and we hope that it will be implemented soon.
(NL) Mr President, it is good that we as a Parliament are making our voice heard in the discussion that is taking place in the media, as product safety directly affects our citizens and our children.
Mr President, I stand here with a positive attitude, because international trade contributes towards improved prosperity, both here and elsewhere in the world. China is a major trading partner. For that reason, we must invest in strong contacts and fair trade relations that benefit China and also our citizens in Europe. We therefore cannot and must not tolerate non compliance of our trading partners' products with the safety standards that we have laid down in our legislation. Approximately half of the warnings in respect of dangerous import products relate to products from China, and not only to toys, but also to toothpaste, body lotion, beds, colour rinses, dog and cat food and even pacemakers.
Mr President, we in Europe must improve the order in our regulations and checks and make appropriate efforts so that safe products are manufactured in China and third countries. That is of course one of the responsibilities of the manufacturers themselves, who must not aim solely for the lowest price, but it is also the responsibility of our Commissioner for Trade, Mr Mandelson. I feel that it is commendable that two commissioners are represented here, but would you also please ensure that Commissioner Mandelson places product safety far higher on the agenda for the trade conferences, because it is at these conferences that we can exact measures and must put up a fight. We must of course also offer technical assistance, but product safety must constitute a major element in trading agreements with, for example, China. If necessary, we then have an incentive - in other words, sanctions.
Therefore, Commissioner Kuneva, take a firm line in our trade relations too; involve Commissioner Mandelson, because thus far, he has unfortunately not yet shown appreciation for this topic.
Mr President, one of the first speeches I made in this House 23 years ago was on the then proposal for a Toy Safety Directive. I welcome the plans now to strengthen that Directive. But let us make it clear: the Mattel problem would almost certainly be with us with or without a strengthened Toy Safety Directive.
I believe we need three courses of action, which other colleagues have mentioned this morning. Firstly, we have to push manufacturers to take a greater interest in their supply chain and, if necessary, apply penalties to those who do not take that interest. Secondly, we need the Commission to bring together the Member States to ensure tougher inspections in Europe, to ensure adequate customs control and to ensure the application of the existing European Union laws.
With China, we know that it does not respond to health and safety concerns, but it does respond to economic threats. We should consider banning the use of the CE mark on all products from China until it establishes a clearly independent, high-quality accreditation and testing centre or centres in China. Only then can we have some confidence in the goods that are coming from China, and only through such action will China respond.
(FR) Mr President, Commissioners, ladies and gentlemen, in the summer, Mattel recalled 20 million toys from China, thereby reopening the debate on the value of CE marking and sanctions against operators who do not meet European standards. What will it take before the EU reacts? Brazil has already banned imports. The United States and Canada are starting an inquiry. As for us, we are debating.
The Commission must take action. This means: revising EU legislations on toys before Christmas, insisting on the need for maximum harmonisation; ensuring that manufacturers comply with safety standards, as well as social and environmental standards - why not introduce a new European label to reinforce CE marking?; reviewing the effectiveness of controls and penalising manufacturers if necessary; clarifying the responsibilities of producers and importers; stepping up market surveillance through real customs cooperation between Member States.
The responsibility and credibility of the EU in the eyes of consumers is at stake. How can we encourage consumers to have a positive image of Europe if we cannot restore their confidence?
(FR) Mr President, Commissioners, ladies and gentlemen, there are countless unscrupulous manufacturers and company directors around the world who trade within the WTO. They do not care about the environment any more than about the health of their employees and customers, or that these may be children.
For them, profits must be had at any price. These are not just Chinese companies and they do not just sell toys. They must be confronted with institutions and legislation capable of blocking their fraudulent - even criminal - practices.
We have to recognise the weakness of our control systems and question the meaning of CE marking on products marketed in Europe. This marking should mean that products comply with European legislation and not that they might comply with them, which is misleading for consumers. CE marking is pointless if it is not based on genuine product safety. This is what European consumers demand, just as they demand that their health be put before market interests. To this end, the European Union must be firmer in its negotiations with the WTO.
(PL) Mr President, what we are doing today is reacting to a critical situation, as we fear for the life and health of our children. In the proposed resolution we are concentrating chiefly on product safety, the product being a toy. What we are looking for is for this product to be made according to European standards. We want better control, we want a safe product, because European consumers, be they large or small, must feel safe. But this is not the only possible reaction.
Fellow members, a toy is not just a market product, and regarding it from the aspect of safety and price alone is not good enough. A toy is something more than just another form of goods - it shapes a child's thoughts, helps it to develop, impacts on its education - which is why I am calling for the Commission, when it reviews the Toy Safety Directive, to bear these things in mind too.
Commissioner, we are using this review to give our children something more than a Chinese product that reflects American popular culture. Our children must have a wider choice of toys, including toys that have a European spirit to them. They deserve this.
(NL) Mr President, Commissioner, ladies and gentlemen, a batch of toys imported from China turns out to be unsafe. That requires cooperation with the Chinese authorities. Work needs to be done at the start of the product chain where this happens. Multinationals are not without guilt. They invest in the country because of the cheap labour force. I expect the Commission to adopt a comprehensive, high quality and safe product policy that is based on the following measures. I support what my fellow members have said with regard to imposing a rigorous revision of the legislation relating to the CE marking, with liability regulations for importers and facilities for placing sanctions on those that infringe upon the regulations. Mattel declared that it made a mistake and I therefore expect the Commission to reprimand Mattel heavily. An agreement must be made within the framework of the WTO to combat unsafe products from China or elsewhere, even those for onward export. A greater level of cross-border cooperation is required on the part of the market supervisory authorities and customs. That requires political will and requires financial resources. These already exist for safety in the workplace and for food safety, so why not for product safety too?
(IT) Mr President, ladies and gentlemen, in recent years the approach taken to 'free' trade has been completely ideological: the single dogma of laissez-faire globalisation. We now find ourselves struggling with problems such as dangerous products, which is particularly worrying in that toys are involved.
Is there a problem with China? Yes! It concerns the guarantee rules that must be complied with. Yet we are thinking about an effective guarantee mark that would be in addition to the CE mark and, for products from outside Europe, even the possibility of a recognition mark, the 'made in' mark.
There is also a problem, however, with Western multinationals manufacturing products in China or elsewhere, which have major responsibilities for safety and control, including for toys; there is also the problem that products declared to be made in Europe should really be made in Europe. We cannot ask China to respect employment rights and environmental standards, as it must do, while concealing the fact that our multinationals are also responsible for violations of this kind.
Member of the Commission. - Mr President, it was really a very interesting and very deep discussion and I am grateful to all of you. This discussion brought a lot of doubts and a lot of concrete measures, which, in a way, had already been anticipated by the Commission. I am glad to say this because, as we can confirm, these measures are well elaborated upon together with Parliament.
I believe that, whatever kind of signals we could give, like the resolution you produced, or proposals by the Commission, or trying to intervene with benchmarks from the Commission to compare how the different Member States work on the ground, we can succeed only if there is a common vision for the future, a vision which is based on open societies and free market, and in the first place, when we are talking about consumers, that we will not comprise on consumer safety.
Finally, I should like once more to reiterate that for me this is of the utmost importance and I will not compromise on this issue.
Several of you referred to RAPEX. RAPEX works 24 hours a day, 7 days a week, which means that there is no delay in notification through RAPEX. And I would like you to talk to your local communities to advertise RAPEX, because through these notifications we have, in many ways, already prevented dangerous goods from being put on the market. It is very important to reiterate that by recalling goods, economic operators are complying with an obligation under European legislation. It is not a matter of good will: it is because general product safety exists in European legislation. The lead paint in the Mattel case was detected first in the course of the tests carried out on behalf of the European distributor. So we should never underestimate the efficiency of our RAPEX. We are also extending RAPEX-China, which is very important.
Just before I finish, I would like to inform you that I asked Mattel what it has done with the recalled toys. I was thinking about the internet in particular and how those goods could be reached through the internet. I would like to tell you that all the toys have been destroyed, and this has been confirmed by Mattel.
I think that all of us should assume our obligations, and this is the only way the Community can proceed.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, first of all, two more factual clarifications. Firstly, the European rules on product quality and product safety apply to every product, irrespective of where it is produced. Regardless of whether a product is produced in China or Europe, if it is brought onto the European market, the same regulations apply 100%, since there is no distinction at all. This goes without saying.
Secondly, I will say it once more: obviously, even the old existing Toy Safety Directive bans the importation of dangerous toys. Toys that Mattel has recalled did not comply with European rules and could not be marketed in Europe.
I now come to the two major complex issues that have played a crucial role in this debate. First of all, the Toy Safety Directive. The Commission, of which I am a part, announced the revision of the directive at the beginning of 2005. The beginning of 2005! Since then it has been part of the Commission's legislative programme. This legislative programme has been discussed in this Parliament. I have not heard that any Member of Parliament has demanded that the new Toy Safety Directive must be in place any sooner. Nor would this be possible. This is such a complicated and enormously huge market, that you cannot come up with it just like that.
I guarantee once again: this new Toy Safety Directive will be in place by the end of the year. The policy instruction to officials, on which they are working, is: the strictest possible regulations in relation to toy safety, the 'strictest possible'. This, for instance, expressly includes - because several people have said so here - the fact that I gave instructions, a long time ago and not just now, that carcinogenic, mutagenic and reprotoxic chemical substances should not be used in toys. There are still more than 900 of them. All this has already been decided.
Then there is the question of market surveillance and CE marking. I should say, Mr Sturdy, that it is really not right to blame the Commission for the fact that we respect the legally enshrined division of labour between the European level and the Member States. Market surveillance is the sole responsibility of the Member States. What we can do - and this we are doing - is to strengthen and improve cooperation, but we cannot assume responsibility.
A series of requests has been made here as to how we could improve the system. I am very happy about these requests because they pinpoint precisely what the Commission put to you at the beginning of this year on the reform of the internal market. It demanded that the Member States should be obliged to carry out market surveillance internally and at external borders - and this is precisely what is stated in our proposals. The Member States should be forced to make appropriate resources available - this is included in our proposal. The Member States should be compelled to exchange important information immediately - this is included in our proposal. And finally, it has been proposed that strict penalties and sanctions be applied to those who breach the rules - this, too, is included in our proposal.
Therefore, as a matter of urgency, I appeal to you, the European Parliament, and to the Council, which not present here, to discuss the Commission's proposals from the beginning of the year without delay and to adopt them. Then the greater part of what has rightly been demanded here today will already have been completed.
(Applause)
I have received six motions for resolutions tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday 26 September 2007.
Written statements (Rule 142)
in writing. - (PL) Mr President, the movement of goods is a self-regulating system. Dangerous toys made in China are a problem for us all. Many millions have made their way out of Asia and entered Europe and the USA. Who is responsible for this? The manufacturer? The sub-contractor? The importer? Everyone? Or no one?
In the present era of progressive globalisation, nothing could be more wrong than to think that the problems of others have no bearing on us.
The EU is trying to face up to these challenges and has therefore proposed a regulation on marketing of goods. By the end of the year, a review of the Toy Safety Directive should also have been proposed.
In my opinion, the problem of product marketing is linked to several further questions, and these need to be emphasised:
information for the consumer on goods bought by him/her; good information is the best consumer protection,
market surveillance by Member States,
enhanced cooperation between States,
a new approach to the CE mark which symbolises a safe product that meets EU requirements.
These are just some of the many suggestions for improving the current situation with regard to product marketing and consumer protection. We are just at the start of a long road which will end in a market that is free of uncontrolled and hazardous goods. Much work still lies ahead, but EU legislation is the right way forward and gives us hope that the future will be free of hazards from everyday items and that neither we nor our children will be threatened by them.
in writing. - Consumer safety raises serious concerns among our citizens when threats can be identified endangering the most vulnerable ones, namely: our children. We ought therefore to address rapidly and transparently these concerns as there cannot be compromises when consumer safety is at stake. The European Union should indeed ensure thoroughly the respect of its high standards when importing goods from countries with lesser quality production standards like China. In this respect, the role of RAPEX, the system for the rapid exchange of information on dangerous non-food consumer products (including dangerous toys), is of the utmost importance as the flow of imports from countries like China is enormous. We thus need detailed and regular reporting and to provide our partners with the necessary consumer safety requirements so that they can effectively track down potentially dangerous products. Consumers' trust is essential, we therefore have to further focus on prevention, rapid reaction mechanisms and the effective enforcement of the Union's standards requirements.
in writing. - The recent recall of millions of toys by US manufacturer Mattel, over safety concerns, including lead content, has raised alarm bells world-wide. This issue is a concern to all, because public health and safety is at stake. An updated directive is critical to protecting our domestic interests, and children's health.
I call on the Commission to take action on the problem of dangerous products and consider an alternative regulatory approach. Chinese authorities must take appropriate action to improve their standards of production, but equally important is the duty of toy companies, who order products from the Far East in order to benefit from lower costs, to ensure that safety standards are met. Product safety is a matter of public health and this issue needs immediate attention.